t c no united_states tax_court shirley l johnson petitioner v commissioner of internal revenue respondent njsj asset management_trust shirley l johnson trustee petitioner v commissioner of internal revenue respondent docket nos filed date held petitions by j individually and as trustee are dismissed for lack of prosecution attorney’s fees are awarded under sec_6673 against petitioners’ counsel who multiplied the proceedings unreasonably and vexatiously joe alfred izen jr and jane afton izen for petitioners christina d moss elizabeth girafalco chirich and marion s friedman for respondent - - opinion cohen judge in the case at docket no respondent determined deficiencies of dollar_figure and dollar_figure and accuracy- related penalties under sec_6662 of dollar_figure and dollar_figure with respect to federal income taxes of petitioner shirley l johnson johnson for and respectively the deficiencies and penalties were attributable to adjustments related to johnson’s receipt of income from njsj asset management_trust njsj trust in the case at docket no respondent determined deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure with respect to petitioner njsj trust’s tax_liability for and respectively those deficiencies were attributable to respondent’s disallowance of schedule c profit or loss from business_expenses charitable_contributions and an income distribution_deduction claimed by njsj trust the primary issue in these consolidated cases is whether income reported by njsj trust is taxable to johnson on alternative grounds of lack of economic_substance assignment_of_income or grantor_trust principles the cases are now before the court however on respondent’s motions to dismiss each of the cases for lack of prosecution and for the court to determine the penalty to be awarded to the united_states against petitioners’ counsel joe alfred izen jr izen under sec_6673 a a unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background the petitions in these cases were filed by johnson individually and as trustee of the njsj trust on date in each case houston texas was designated by petitioners as the place of trial although johnson resided in indiana at the time the cases were first set for trial at a session set for houston on date izen entered his appearances in these cases on date and date respectively izen is a resident of texas on or about days before the date trial date the last day for serving formal discovery in accordance with rule a respondent served first sets of interrogatories and requests for production of documents on petitioners thirty days later on the last day for filing motions to compel discovery respondent filed motions to compel responses to the first sets of interrogatories and requests for production of documents requesting sanctions in the event that petitioners failed to comply with court-ordered discovery respondent’s motions to compel discovery were granted - - although petitioners served responses to the interrogatories and requests for production the response to most of the interrogatories and requests consisted of the words fifth_amendment in lieu of the requested information thereafter in replying to respondent’s status report questioning the good_faith of petitioners’ responses petitioners filed motions for in_camera review of discovery responses and entry of order abating case petitioners asserted that an ongoing criminal investigation of abusive trusts justified petitioners’ assertion of the fifth_amendment privilege petitioners’ motions for in_camera review and for abatement and respondent’s subsequent motions to impose sanctions were heard in houston on date petitioners’ motions were denied petitioners were ordered to turn over to respondent certain documents and respondent’s motions for sanctions were denied the cases were continued and the parties were ordered to file status reports describing the status of discovery and proposing mutually acceptable dates for trial in washington d c after the reports were filed the cases were calendared for trial in washington d c on date as anticipated by the court’s order setting the cases for trial in washington d c further discovery requests were served by respondent on petitioners the court was involved in attempts - - to encourage informal exchange of information and informal_discovery through conference telephone calls and status reports from the parties petitioners failed to comply and respondent filed motions to compel responses respondent’s motions were granted and petitioners were ordered to provide responses on or before date the court’s order included the following ordered that in the event petitioners do not fully comply with the provisions of this order this court may impose sanctions pursuant to tax_court rule which may include dismissal of these cases and entry of a decision against petitioners petitioners failed to comply and a motion to impose sanctions was filed by respondent johnson filed a notice of petitioner’s temporary incapacity claiming that johnson’s physical condition precluded her participation in the trial set in washington d c the court continued the cases for trial to the date regular trial session previously set in houston but the cases remained calendared for hearing on respondent’s motion to impose sanctions on date in washington d c at the date hearing izen’s associate jane afton izen appeared for petitioners petitioners were directed to provide further answers to interrogatories and to produce certain documents specifically with respect to interrogatory no of the second set of interrogatories the following colloquy occurred the court the respondent has asked for universities and colleges attended have you been able to provide that information ms izen i suppose that we could supplement that with the names of the universities the court respondent has asked for that information the areas of study and degrees awarded have you provided that information ms izen i don’t see the specific names of the university it says she had two years of college and it does say colleges attended so we could get the name of that the court i would direct that within two weeks you provide that supplemental information to respondent are there other specific aspects of interrogatory no that you feel have not been satisfied ms chirich ms chirich no we were just curious about whether she had training in accounting she either does or doesn’t it’s not specific enough on her resume to let us know what kind of training she has had to do the job she is doing for this company that we think is selling the trusts we don’t know whether she is a sales person in that company that is why we are looking to see what her duties are or whether she merely just types letters and envelopes or whether she actually promotes and gives seminars herself on these trusts ms izen your honor i respectfully submit that that really doesn’t get to the basics of this lady’s tax stuff the types of guestions that they are asking appear to be for other reasons what they did was took her information and they disallowed all of her business_expenses the issue of whether or not she should have gone into a_trust is totally separate from substantiating her business deductions the way they phrased that that they want to know whether she had accounting experience doesn’t have anything to do with the issue - jj - the court i cannot say that it’s not likely to lead to discovery of admissible evidence ms izen so i do not view the interrogatory as seeking irrelevant information the information it seems to me ought to be readily at her disposal i would direct that you provide respondent a complete answer to interrogatory no including areas of study and universities and colleges attended within two weeks ms izen we’1ll do that your honor in an order dated date the court stated among other things at the hearing on date the court questioned petitioners’ good_faith in complying with the court’s orders those doubts are reinforced by petitioners’ date motion requesting a 14-day extension of the date due_date the allegedly heavy workload of petitioners’ counsel is not a valid ground for failing to comply with the court’s orders if petitioners’ counsel is too busy to prosecute these cases properly then petitioners’ counsel should consider withdrawing upon due consideration it is ordered that petitioners’ motion for enlargement of time within which to respond to respondent’s second set of interrogatories is granted in that petitioners are ordered no later than date to serve on respondent’s counsel and provide to the court full complete and responsive answers made under oath and in good_faith to interrogatories numbered and as set forth in respondent’s second interrogatories to petitioners if petitioners fail to comply with this order the court shall impose sanctions which may include without limitation sanctions under sec_6673 and tax_court rule and precluding petitioners from introducing evidence with regard to respondent’s determination that petitioners are liable for additions to tax under sec_6662 despite further extensions and delays petitioners have never answered interrogatory no --- - in an order and order to show cause dated date the court ordered that respondent supplement his motion to impose sanctions with a detailed statement of any responses not yet provided by petitioners and the manner in which petitioners’ failure to provide such responses prejudices respondent in preparation of these cases for trial the court further ordered that petitioners show cause in writing why sanctions should not be imposed upon petitioners in accordance with the court’s order dated date in respondent’s supplement to motion to impose sanctions respondent contended that petitioners’ failure to provide a response to interrogatory no interferes with respondent’s preparation of the negligence penalties issues in these cases in response to the order to show cause petitioners persisted in the unpersuasive contention that johnson’s health problems prevented compliance with the court’s orders petitioners’ counsel izen asserted that he inadvertently failed to comply with the order with respect to interrogatory no by order dated date the court’s order and order to show cause was made absolute respondent’s motion for sanctions as supplemented was granted in that petitioners were precluded at trial from introducing evidence with regard to penalties under sec_6662 the court order provided as a further sanction because it appears to the court that petitioners’ counsel joe alfred izen jr has --- - multiplied the proceedings in these cases unreasonably and vexatiously joe alfred izen jr shall pay personally the excess costs expenses and attorney’s fees reasonably incurred because of his conduct in these cases the order also provided that at the time of trial in houston on date respondent would present evidence as to the excess costs expenses and attorney’s fees reasonably incurred because of the conduct of izen by which he multiplied the proceedings unreasonably and vexatiously although in seeking various delays throughout these cases izen has represented that he had trial commitments in seattle washington san diego california portland oregon denver colorado cleveland ohio salt lake city utah chicago tllinois phoenix arizona and various places in texas and notwithstanding johnson’s claims that she could not appear at trial because of illness johnson never sought to change the place of trial to indianapolis closer to her home in indiana instead on or about date izen sent to the court and to respondent a motion for leave to take johnson’s deposition under rule the motion was returned unfilled because it was untimely and improper under the court’s rules there was no attempt to comply with rule dealing with depositions to perpetuate testimony respondent served a notice of objection on johnson pointing out noncompliance with the tax_court rules and inadequate notice to respondent -- - nonetheless izen proceeded to take johnson’s ex_parte statement in the form of a deposition and sought to use it as evidence in these cases petitioners’ trial memorandum due_date and mailed date with a false certificate of service representing that it was mailed on date indicated that johnson would testify through deposition testimony concerning the njsj trust discovery ill health and an ongoing criminal investigation the dates are mentioned because they are consistent with izen’s chronic delinquency in filings and misrepresentations in these cases and in the other cases mentioned below in attempting to justify his noticing of a deposition of his own client a party contrary to the rules of the court izen claims that the pendency of a sanctions order against him makes johnson not a party to a proceeding within a proceeding the statement that he secured from johnson dealt solely with her health her efforts to secure certain bank checks in response to discovery requests her assertion of the fifth_amendment privilege and her desire to withdraw the petition and instruction to izen not to pursue the case no testimony was attempted with respect to the merits of the within cases at the time of trial petitioners were not ready and did not intend to proceed izen objected to the attorney’s fees claimed by respondent to the extent that they included fees incurred in relation to the rejected fifth_amendment claims by johnson he again admitted fault in failing to answer interrogatory no he stated i’d like it established how much of this work has to do with the fifth_amendment and other impermissible concerns and how much of it has to do with the washington d c hearing if i pay for the washington d c hearing that’s dollar_figure if i’m at fault for that i’ll pay that i mean that’s the position that i’m taking x t think i have made a mistake based on what you have said and i always believe somebody should own up and pay for their mistakes whatever they are whether it’s paying interest or whatever although respondent’s counsel conceded amounts of fees incurred on dates prior to date the parties were unable to reach agreement as to the amount of fees to be ordered discussion petitioners never fully complied with the outstanding discovery orders were not prepared for trial and johnson indicated through izen that she wanted to withdraw her petition the petitions cannot be withdrawn without decisions against petitioners see sec_7459 62_tc_519 dismissal for failure to prosecute as sought by respondent’s motions is appropriate see rule sec_104 b respondent’s motion with respect to johnson seeks determination of deficiencies in amounts that have been adjusted downward from the notice_of_deficiency due to concessions by respondent respondent has agreed that inasmuch as the deficiencies determined against the njsj trust are in the alternative as a means of protecting respondent against whipsaw entry of a decision that there are no deficiencies against the njsj trust may await either an appeal by johnson or finality of the decision in johnson’s case without an appeal we have no doubt that dismissal of the petitions and entry of decisions against petitioners is not an unjust result in these cases the record supports the inference that petitioners never intended to try these cases on the merits petitioners have brought into the record indications of criminal investigations of trusts similar to the one involved here and petitioners’ counsel has in effect represented that these cases are indistinguishable from muhich v commissioner tcmemo_1999_ affd _ f 3d _ 7th cir date in that case the court held among other things that certain trusts should be disregarded for tax purposes because they lacked economic_substance and that the taxpayers were liable for accuracy-related_penalties under sec_6662 this court declined to impose a penalty under sec_6673 stating we decline to impose a penalty under sec_6673 although the muhichs’ position that the trusts had economic_substance was frivolous we have rejected respondent’s position that the consulting fees were dividends holding instead the fees were compensation the muhichs’ position in this proceeding was somewhat meritorious to the extent they were defending against respondent’s determination of constructive dividends we admonish the muhichs that we shall not be inclined to exercise our discretion under sec_6673 so favorably in the future if presented with similar arguments by them and we may impose a penalty also in the record in these cases is a transcript and a copy of a stipulated decision in crockett v commissioner docket no which also involved a sham or abusive trust in that case the decision entered pursuant to stipulation of the parties included a penalty under sec_6673 against izen’s client in these cases in view of izen’s express admissions that he was responsible for the failure to comply with discovery orders we believe that the penalty should be imposed on him although he conceded at the time of hearing that he was wrong and that he would pay he has argued in written documents that mere negligence was not enough to justify a sanction there may be some guestion as to whether before we impose costs we must find that izen acted in bad faith see the 115_tc_523 we have no trouble finding that in these cases he did izen has a long history of involvement with sham trusts both as counsel of record and as counsel rendering an opinion on which taxpayers unfortunately relied see eg 761_f2d_1056 5th cir affg 563_fsupp_450 n d tex 690_f2d_429 5th cir lund v commissioner tcmemo_2000_334 para techs trust v commissioner tcmemo_1994_366 affd without published opinion sub nom anderson v commissioner 106_f3d_406 9th cir ripley v commissioner tcmemo_1987_114 in trenerry v commissioner tcmemo_1994_500 the taxpayer appeared pro_se in a case in which the court held that a_trust was to be disregarded for tax purposes the court stated petitioner relies on two legal opinion_letters of joe alfred izen jr hereinafter sometimes referred to as izen which she had obtained from century izen’s opinion_letters addressed to century dated date discuss the legal status and tax status of contractual trust companies although izen’s opinion_letters are dated almost years after our published opinion in 79_tc_714 affd 731_f2d_1417 9th cir and more than years after the published court_of_appeals affirmance neither of his opinion_letters refers to zmuda we note the date changes to the trenerry trust in which petitioner as grantor warned herself as trustee to beware of attorneys and to avoid them whenever at all possible perhaps this was one instance in which petitioner should have followed her own advice the izen opinion_letters do not help petitioner on the evidence in the instant case fn ref omitted see also para techs trust v commissioner tcmemo_1992_575 cases in which izen was counsel also reflect chronic failure to comply with discovery orders or court rules in 723_f2d_1162 5th cir the court_of_appeals affirmed dismissal of petitions where in response to the tax court’s repeated orders to comply with the commissioner’s discovery requests and admonishments that failure to comply would - - result in dismissal the taxpayer only partially complied with the orders the court_of_appeals stated numerous delays caused by the oelzes including their repeated failure to provide the requested information based on their unsupported fifth_amendment claim required the tax_court to issue at different times three more discovery orders none of these ever resulted in the commissioner’s obtaining the information he needed id pincite in response to a petition for rehearing filed by izen in oelze the court_of_appeals stated the taxpayer’s continued failure to cooperate with the commissioner the necessity for four orders to comply with the commissioner’s discovery requests the taxpayer’s continuous reliance on a baseless fifth_amendment claim and the taxpayer’s last-minute attempt to comply with the discovery order all demonstrate that oelze acted wilfully additionally the tax_court issued four separate discovery orders some explicitly warning the taxpayer that failure to comply would result in dismissal of the case though the taxpayer finally did partially comply with one of the orders he did so only after repeated and total failure to supply the commissioner with the information he requested such partial compliance under these circumstances cannot serve to exonerate the taxpayer from willful failure to comply with the orders of the court 726_f2d_165 5th cir similarly see watson v commissioner supra ripley v commissioner supra izen’s persistence in unproductive tactics sometimes has the unfortunate effect of reducing the quality of practice before this court on both sides in tumlinson v commissioner tcmemo_1983_92 the court faced various procedural questions as a -- - result of the taxpayers’ failure to respond to requests for admissions or to comply with other rules the court stated we have not found this case to be particularly satisfying the record before us is sketchy the case appears to revolve around a family_trust but we have been told very little about it in addition the various returns filed by petitioners are confusing because of the inconsistent treatment of the items reported therein all of thi sec_1s compounded by the seemingly contradictory positions taken by petitioners before this court and by respondent’s failure to be more precise in his requests for admissions be this as it may we have tried our best to reach a just result see also ripley v commissioner tcmemo_1985_555 izen’s tactics demean the process and those involved in it and accomplish nothing in the language of sec_6673 it appears to the court that izen has multiplied the proceedings in x these cases unreasonably and vexatiously he has persisted in these tactics despite warnings and sanctions imposed on his clients in similar cases he has pursued claims that have been rejected so frequently that they are entirely without colorable pretext or basis and are taken for reasons of harassment or delay or for other improper purposes the nis family_trust v commissioner supra pincite see 99_tc_533 an award under sec_6673 is fully justified although the court rejected johnson’s fifth_amendment claims we exclude from the award the fees that are attributable to those and to the first round of discovery motions our calculations begin with date when respondent’s counsel was required to draft motions to compel responses to the second sets of interrogatories and requests for production of documents and after the court had engaged in several attempts to secure johnson’s cooperation in informal_discovery izen has conceded that he would pay the expenses relating to respondent’s counsel’s trip to washington d c for the sanctions hearing in date he has not challenged respondent’s submitted time records nor the dollar_figure hourly rate requested in addition respondent should be compensated for time spent subsequent to the date hearing as a consequence of petitioners’ continued failure to comply with the court’s order issued at the conclusion of that hearing in that regard the records reflect a total of hours by christina d moss and dollar_figure hours by elizabeth girafalco chirich we believe that the fees requested for these services are reasonable the amount to be awarded is therefore a total of dollar_figure hours at dollar_figure per hour or dollar_figure plus dollar_figure in travel_expenses for respondent’s counsels’ trip to washington to reflect the foregoing appropriate orders of dismissal and decision will be entered
